Citation Nr: 1105837	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-31 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection for 
keratoconus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N. C.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from February 2002 to August 
2002.

This claim is on appeal from a March 2007 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant testified before the undersigned Veterans Law Judge 
in March 2010. A transcript of the hearing has been associated 
with the record.

This case was remanded by the Board for further development in 
June 2010.  


FINDINGS OF FACT

1.  Service connection for keratoconus was last denied in a May 
2003 rating decision.  The appellant did not appeal that 
decision.  

2.  The evidence added to the record since the May 2003 decision 
is cumulative or redundant of the evidence previously of record 
and does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

The May 2003 rating decision denying service connection for 
keratoconus is final.  New and material evidence to reopen the 
claim for service connection for keratoconus has not been 
received and the claim is not reopened.  38 U.S.C.A. §5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at the 
time of the previous final denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish the 
underlying claim that were found insufficient in the previous 
denial.  The record reflects that the originating agency provided 
the appellant with proper Kent notice.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The appellant has appealed the denial to reopen the claim for 
service connection for keratoconus.  In November 2002, the 
appellant submitted a claim for service connection for 
keratoconus.  In a May 2003 rating decision, the appellant was 
denied service connection for keratoconus.  The RO found that the 
disability existed prior to service and there was no evidence 
that the condition had permanently worsened as a result of 
service.  The appellant was notified of the denial in June 2003.  
The appellant did not appeal that decision and it became final.  

At the time of the last final denial, the record contained 
service treatment records which diagnosed congenital keratoconus.  
Also of record at the time of last final denial were outpatient 
treatment records showing treatment for keratoconus.  The record 
further included a May 2003 VA compensation and pension 
examination which diagnosed keratoconus of the right eye and 
probable keratoconus of the left eye.  

Since the last final denial in May 2003, outpatient treatment 
records showing treatment for and a diagnosis of keratoconus have 
been associated with the record.  The appellant has also been 
afforded a hearing.  During this hearing, she related that she 
was not aware of any family history for keratoconus and that when 
she enlisted in service she was not diagnosed.  She related that 
she was diagnosed with keratoconus after basic training and that 
she was discharged because of it.  She stated that she was told 
the her disability could have been caused by stress and that she 
was stressed during basic training.  The appellant's mother, 
N.C., testified that the appellant went into service happy and 
with 20-20 vision and that her kids do not "have stuff like 
that."  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for keratoconus has not been submitted.  The 
appellant's claim for service connection was previously denied on 
the basis that the disability existed prior to service and there 
was no evidence that the condition had permanently worsened as a 
result of service..  At the time of the last final denial, the 
record contained evidence showing a diagnosis of and treatment 
for keratoconus.  The evidence received since the last final 
denial consists of duplicates of what is already of record and 
other documents which show that the appellant has the disability.  
Although the appellant has re-submitted evidence showing 
treatment for and a diagnosis of keratoconus, this fact had 
already been established.  Therefore, such evidence is 
cumulative.  

The Board notes that the appellant has rendered lay statements 
regarding the history and onset of her keratoconus to include her 
assertions of the lack of family history and lack of vision 
problems before service.  We have also considered the lay 
statements of her mother.  However, lay statements alone are 
insufficient to show that her disability did not exist prior to 
service and/or was permanently worsened as a result of service.  
In this regard, the Board has considered that the appellant is 
competent to report symptoms such as vision problems.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  In some cases a layperson is also 
considered competent to diagnose a disorder.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Board 
finds that a disability as complex as keratoconus is not within 
the realm of lay expertise.  
In sum, the Board concludes that new and material evidence has 
not been presented to reopen the claim.

Stated differently, service connection for keratoconus was denied 
in the past because the disability existed prior to service and 
there was no evidence that the condition had permanently worsened 
as a result of service.  No material facts have changed.


ORDER

The application to reopen the claim for service connection for 
keratoconus is denied.  


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


